Citation Nr: 1106757	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-24 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for a left wrist 
disability, claimed as carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating for a right knee 
disability.

4.  Entitlement to an initial compensable rating for a left knee 
disability.

5.  Propriety of the severance of service connection for a 
bilateral pigment dispersion syndrome, to include whether 
restoration of service connection for bilateral pigment 
dispersion syndrome is warranted.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 
2006.

This appeal comes to the Board of Veterans' Appeals (Board) from 
August 2006 and October 2006 rating decisions. 

The issues of service connection for bilateral wrist disabilities 
and the propriety of the severance of service connection for 
bilateral pigment dispersion syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence does not show any instability 
in either of the Veteran's knees.

2.  On physical examination, the Veteran demonstrated full range 
of motion in both knees; and functional limitations, such as 
pain, have not been shown to be of such significance as to 
effectively limit motion in either of the Veteran's knees to a 
compensable level.

3.  X-rays of the Veteran's knees have been interpreted as normal 
and do not show the presence of any arthritis in either knee.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 
5257, 5260, 5261 (2010)

2.  The criteria for a compensable rating for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 
5257, 5260, 5261 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.
 
The Veteran is service connected for patellofemoral syndrome of 
both knees and receives noncompensable ratings for both knees 
under 38 C.F.R. § 4.71a, DC 5260.  Under this rating code, a 
noncompensable rating will be assigned for limitation of flexion 
of the leg to 60 degrees; a 10 percent rating will be assigned 
for limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg to 
30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran underwent a VA examination in July 2006 at which she 
denied having any locking or instability, but she felt that he 
leg would not support her if she squatted down.  The Veteran did 
not use any braces or other assistive devices.  She also related 
that her knees had no impact on her work or activities of daily 
living and was not a significant problem as she was not currently 
exercising.  On examination, there was no edema or effusion, and 
the examiner found no varus or valgus deformity or laxity.  The 
Veteran's patella alta had normal tracking bilaterally.  
McMurray, anterior drawer and Lachman's tests were all negative, 
and the Veteran had full range of motion from 0-140 degrees with 
no additional limitation with repetitive motion.  X-rays were not 
noted to show any arthritis.

In her notice of disagreement that was received in January 2007, 
the Veteran argued that her knees did have an impact on her daily 
functioning as she reported being unable to stand or walk for 
more than half an hour without having to sit down.  She also 
indicated that she had pain on range of motion testing.

The Veteran was provided with a second VA examination in August 
2010 at which it was noted that the condition of the Veteran's 
knee had not essentially changed since separation from service.  
The Veteran indicated that she avoided running, stairs, and 
extensive standing for more than an hour.  The Veteran reported 
pain of 1/10 after standing for an hour.  She also reported 
stiffness and swelling, but she denied weakness and instability.  
No other functional limitations were reported.   On range of 
motion testing, the Veteran had full range of motion from 0-140 
degrees with extension to 0 degrees.  Additionally the Veteran's 
medial and lateral collateral ligaments were normal and McMurray 
testing was negative.  No knee instability was detected.  The 
examiner indicated that there was no painful motion, tenderness, 
edema, fatigability, or lack of endurance.  X-rays of the 
Veteran's knees were reported to be normal. 

As noted, the Veteran showed full range of motion in both knees 
on both occasions they were tested.  As such, she fails to meet 
the criteria for a compensable rating based on limitation of 
motion.

In reaching the decision, the Board considered whether a 
compensable disability evaluation was warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the body 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
In this case, the Veteran did complain of pain in her knees, but 
this pain was not shown on physical examination to sufficiently 
limit the Veteran such that a compensable rating would be 
warranted for either knee.  Furthermore, the examiners 
specifically found that the Veteran did not have any functional 
limitation as a result of her knee disabilities.  The Veteran's 
complaints of pain have therefore been considered, but they are 
outweighed by the objective medical findings which do not show 
sufficient functional loss to merit a compensable rating for 
either knee disability.

Therefore, a compensable rating is not warranted for either of 
the Veteran's knees based on limitation of motion. 

While the Veteran has not demonstrated compensable limitation of 
motion in her knee, even when limitation of motion is not itself 
compensable, a compensable rating may still be assigned when 
arthritis is established by x-ray findings.  

The regulations provide that when degenerative (meaning either 
osteoarthritis or hypertrophic) arthritis is established by x-ray 
findings, it is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  If, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003.  For purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

In this case, x-rays of the Veteran's knees were taken on several 
occasions during the course of her appeal, but the x-rays showed 
normal knees and did not reveal any arthritic changes.  As such, 
a compensable rating is not warranted on this basis.  

In addition to ratings based on limitation of motion, a rating 
may also be provided based on either recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, DC 5257; which 
assigns 10, 20, or 30 percent ratings, depending on whether the 
instability or subluxation is slight, moderate or severe 
respectively.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6. 

The Veteran has not alleged any instability in her knees and no 
instability was been found on either VA examination.  For 
example, on her most recent examination, the examiner found the 
Veteran's medial and lateral collateral ligaments were normal and 
no knee instability was detected.

As such, the objective medical evidence has repeatedly failed to 
find any indication of instability or subluxation; and a 
compensable rating is therefore not warranted based on either 
instability or subluxation in either knee.

Accordingly, the criteria for a compensable rating for a knee 
disability on a schedular basis have not been met.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thune v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the medical evidence fails to show anything unique 
or unusual about the Veteran's knee disabilities that would 
render the schedular criteria inadequate.  The Veteran has not 
been hospitalized for her knees and her main knee symptom is pain 
on motion, which is specifically accounted for in the rating 
criteria and was considered in the discussion above.  
Accordingly, an extraschedular rating for the Veteran's left knee 
is not warranted.

Therefore, the Veteran's claim for compensable ratings for 
bilateral knee disabilities is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the elements 
required by the Pelegrini II Court as stated above, including 
informing her how disability rating and effective date are 
formulated.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO searched for any possible 
VA treatment records, but none were located, and the Veteran has 
not alleged receiving any private knee treatment.  Additionally, 
the Veteran was offered the opportunity to testify at a hearing 
before the Board, but she declined.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board finds the VA examinations to be thorough and adequate and 
provide a sound basis upon which to base a decision with regard 
to the Veteran's claim.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from her, 
and provided the information necessary to evaluate her 
disability.  It is noted that the Veteran complained that the 
examiner in 2006 did not properly consider her knee pain.  VA 
then provided the Veteran with a second examination which found 
similar results as the first examination.  The Veteran has not 
voiced any disagreement with the most recent examination.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 



ORDER

A compensable rating for patellofemoral syndrome in the right 
knee is denied.

A compensable rating for patellofemoral syndrome in the left knee 
is denied.


REMAND

The Veteran contends that she has bilateral carpal tunnel 
syndrome of the upper extremities that is related to her service.

Service treatment records dated in April 1998 reflect the Veteran 
complaints of right wrist pain and swelling for a month.  In June 
1998, she was diagnosed with right wrist tendonitis.  In July 
2002, the Veteran complained of localized pain in the wrist.  In 
May 2003, she was diagnosed with nerve palsy ulnar and carpal 
tunnel syndrome.

In August 2003, the Veteran complained of numbness in her arms.  
An EMG study was ordered and the Veteran was diagnosed with limb 
pain, suspected to be mixed compressive neuropathy involving the 
median and ulnar nerves based upon her history of signs of 
symptoms.  The Veteran was provided splints.  An October 2003 EMG 
study of the upper extremities was negative for any evidence of 
median neuropathy at or distal to the wrist consistent with 
carpal tunnel syndrome.  However, the Veteran was diagnosed with 
right cubital tunnel syndrome.  A December 2003 report show 
diagnoses of bilateral cubital tunnel syndrome and carpal tunnel 
syndrome.  In March 2005, the Veteran was treated for carpal 
tunnel syndrome.  In February 2006, she was treated for nerve 
pain in the left arm.

The Veteran was afforded a VA general medical examination in July 
2006, at which time it was noted that service treatment records 
indicated that an EMG and nerve conduction study performed in 
2003 indicated no evidence of bilateral carpal tunnel syndrome.  
An X-ray examination of the elbows and wrists was normal and the 
examiner opined that there was no objective evidence of bilateral 
carpal tunnel syndrome and that the EMG and nerve conduction 
velocity studies performed in 2003 showed no evidence of 
bilateral carpal tunnel, ulnar nerve neuropathy, or cervical 
radiculopathy.  On examination, the Veteran complained of pain 
that extended into the ulnar aspect of the bilateral forearms 
along the medial and dorsal surfaces.  Sensation to light touch 
and pinprick was intact in the upper extremities and strength was 
5/5 bilaterally.  While the examiner concluded that carpal tunnel 
syndrome was not shown, no explanation was provided for the fact 
that Tinel sign was positive and produced numbness in the 
Veteran's fingers.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a bilateral arm disability during service, she is not 
competent to diagnose or to relate any current bilateral arm 
disability to her active service.  As such, the Board concludes 
an addendum to the VA examination report is necessary.

Regarding the Veteran's claim for service connection for 
bilateral pigment dispersion syndrome, an August 2006 rating 
decision granted service connection and a 0 percent rating for 
bilateral pigment dispersion syndrome, effective April 24, 2006.  
However, in an October 2006 rating decision, the RO denied 
service connection for bilateral pigment dispersion syndrome, 
finding that the condition was a benign condition that is not a 
disability for VA purposes.  

The Board has not considered the propriety of the reduction as 
the Board does not have jurisdiction over such an action.   
However, once service connection has been granted, it can be 
severed only where the evidence establishes that the grant is 
clearly and unmistakably erroneous (the burden being on VA), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Severance of service connection 
based on any standard less than that set forth in 38 C.F.R. 
§ 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. 
App. 166 (1994).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action, and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is not 
received within that period, final rating action will be taken, 
and the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(d) (2010).

While the issue on appeal is entitlement to service connection 
for bilateral pigment dispersion syndrome, it appears that the RO 
improperly severed service connection for bilateral pigment 
dispersion syndrome.  Accordingly, on remand the RO should 
adjudicate the issue of the propriety of the severance of service 
connection for bilateral pigment dispersion syndrome, to include 
whether restoration of service connection for bilateral pigment 
dispersion syndrome is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether severance 
of service connection for bilateral pigment 
dispersion syndrome was proper and whether 
restoration of service connection for pigment 
dispersion syndrome is warranted.

2.  Return the Veteran's claims file to the 
examiner who conducted the July 2006 VA 
examination, or if she is not available to an 
appropriate examiner.  If the examiner 
determines that an examination is necessary, 
one should be scheduled.  The examiner should 
determine whether the Veteran has now, or had 
at any point since service, a current 
disability in either upper extremity (to 
include carpal tunnel syndrome, cubital 
tunnel syndrome, or a disability to explain 
the numbness in the Veteran's fingers).  If a 
disability is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such a disability either began 
during or was otherwise caused by the 
Veteran's military service.  A complete 
rationale should be provided for any opinion 
expressed.
 
3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


